Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 6 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Amendment”), dated as of June 3,
2020, is made between Varex Imaging Corporation (the “Borrower”), certain of the
Borrower’s subsidiaries listed on the signature pages hereof under the heading
“GUARANTORS” (each a “Guarantor”, and, collectively, the “Guarantors”), the
Lenders listed on the signature pages hereof under the heading “LENDERS”,
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of May 1, 2017 (as amended, modified and supplemented
prior to the date hereof, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and

 

WHEREAS, the Lenders party hereto are willing to do so on the terms and
conditions hereof.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:

 

SECTION 1          Definitions; Interpretation.

 

(a)           Terms Defined in Credit Agreement. All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

 

(b)           Interpretation. The rules of interpretation set forth in
Section 1.2 of the Credit Agreement shall be applicable to this Amendment and
are incorporated herein.

 

SECTION 2         Amendments to the Credit Agreement. Effective as of the Sixth
Amendment Effective Date (as defined below), the Credit Agreement is amended as
follows:

 

(a)           Each of the following definitions set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
the Borrower or any Subsidiary thereof (or the granting of any option or other
right to do any of the foregoing), including any sale, transfer, license, lease
or other disposition of any Property in connection with any division of a Person
into other Persons. The term “Asset Disposition” shall not include (a) the sale
of inventory in the ordinary course of business, (b) the write-off, discount,
sale or other disposition of defaulted or past-due receivables and similar
obligations in the ordinary course of business and not undertaken as part of an
accounts receivable financing transaction, (c) the disposition of any Hedge
Agreement or Permitted Convertible Bond Hedging Transaction, (d) disposition of
Investments in cash and Cash Equivalents, (e) the transfer by the Borrower or
any Subsidiary Guarantor of its assets to the Borrower or any Subsidiary
Guarantor, (f) the transfer by any Non-Guarantor Subsidiary of its assets to the
Borrower or any Subsidiary Guarantor (provided that in connection with any new
transfer, such Credit Party shall not pay more than an amount equal to the fair
market value of such assets as determined in good faith at the time of such
transfer) and (g) the transfer by any Non-Guarantor Subsidiary of its assets to
any other Non-Guarantor Subsidiary.

 



 

 

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period:

 

(i) income and franchise taxes,

 

(ii) Consolidated Interest Expense,

 

(iii) (x) amortization, (y) depreciation (including, without limitation,
accelerated depreciation due to impairment of fixed assets) and (z) other
non-cash charges, including non-cash restructuring charges (including, without
limitation, impairment of intangibles and inventory write-downs) (except to the
extent that such non-cash charges are reserved for cash charges to be taken in
the future),

 

(iv) non-cash stock-based compensation expenses,

 

(v) non-cash severance expenses relating to any restructuring of assets acquired
in connection with the PerkinElmer Acquisition at locations in Santa Clara,
California, Salt Lake City, Utah and the United Kingdom until paid,

 

(vi) cash expenses related to (1) net rent and retention in connection with the
closure of digital detector manufacturing operations in Santa Clara, California
and (2) legal and professional fees related to compliance with the
Sarbanes-Oxley Act of 2002, as amended, and patent litigation (provided that the
aggregate amount of all such amounts added back pursuant to this clause (b)(vi)
shall not exceed $6,000,000),

 

(vii) with respect to any Permitted Acquisition or Convertible Bond
Indebtedness, reasonable out of pocket costs, fees, charges or expenses incurred
by the Borrower or any of its Subsidiaries prior to the closing date, or within
90 days thereafter, of the applicable Permitted Acquisition or issuance or
incurrence of the Convertible Bond Indebtedness and one-time restructuring
charges with respect to such Permitted Acquisition (provided that the aggregate
amount of all costs, fees, charges and expenses added back pursuant to this
clause (b)(vii) shall not exceed 10% of Consolidated EBITDA for such period),

 



 2 

 

 

(viii) unrealized net losses in the fair market value of any arrangements under
Hedge Agreements and Permitted Convertible Bond Hedging Transactions,

 

(ix) any extraordinary, unusual, and non-recurring non-cash losses (excluding
restructuring charges recorded in clause (v) above and disregarding for this
purpose FASB ASU 2015-1) (provided that the aggregate amount of all losses added
back pursuant to this clause (b)(ix) shall not exceed $7,500,000 for such
period), and

 

(x) cash severance and retention expenses incurred prior to December 31, 2020
relating to the closure of manufacturing operations in Santa Clara, California
(provided that the aggregate amount of all such amounts added back pursuant to
this clause (x) shall not exceed $3,000,000 per fiscal quarter and $8,000,000 in
the aggregate),

 

less (c) the sum of the following, without duplication, to the extent included
in determining Consolidated Net Income for such period: (i) interest income,
(ii) non-cash gains or non-cash items increasing Consolidated Net Income,
(iii) unrealized net gains in the fair market value of any arrangements under
Hedge Agreements and Permitted Convertible Bond Hedging Transactions and
(iv) any extraordinary gains.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, without duplication, the ratio of (a) Consolidated EBITDA, less
Maintenance Capital Expenditures, less federal, state, local and foreign income
taxes paid in cash, less Restricted Payments (other than (i) the dividend paid
to Varian Medical on or about January 25, 2017 from the proceeds of loans under
the Existing Credit Agreement and (ii) Restricted Payments in respect of
Convertible Bond Indebtedness and Permitted Convertible Bond Hedging
Transactions), each for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date to (b) Consolidated Fixed Charges
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date.

 

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense and, (b) (x) for any period ending before or on January 2, 2021, $0 and,
(y) for any period ending after January 2, 2021, the “specified percentage” set
forth below for the applicable period of the scheduled and paid principal
payments with respect to Consolidated Total Indebtedness.

 



 3 

 

 

Applicable Period Specified
Percentage For the fiscal quarter ended April 3, 2021 25% For the fiscal quarter
ended July 3, 2021 50% For the fiscal quarter ended October 2, 2021 75% For the
fiscal quarter ended January 1, 2022 and thereafter 100%

 

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Total Indebtedness on such date
minus (ii) the sum of (A) the portion of Consolidated Total Indebtedness that is
unsecured, (B) the portion of Consolidated Total Indebtedness that is
Subordinated Indebtedness and (C) the lesser of (x) $50,000,000 and (y) the
Excess Liquidity on such date to (b) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) (i) Consolidated Total Indebtedness on such date minus (ii) the
lesser of (x) $50,000,000 and (y) the Excess Liquidity on such date, to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing; provided, however, Convertible Bond Indebtedness
shall not be deemed to constitute Equity Interests.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement; provided that, except
with respect to the definitions of “Indebtedness” and “Consolidated Interest
Expense” herein, any Permitted Bond Hedge Transactions, Permitted Capped Call
Transactions or Permitted Warrant Transactions shall not constitute Hedge
Agreements.

 



 4 

 

 

(b)           The following new definitions are added to Section 1.1 of the
Credit Agreement in alphabetical order:

 

“Convertible Bond Indebtedness” means all Indebtedness arising under unsecured
notes or bonds issued by the Borrower having a feature that entitles the holders
thereof to convert or exchange all or a portion of such Indebtedness into common
stock of the Borrower and/or cash (in an amount determined by reference to the
market price of such common stock).

 

“Excess Liquidity” means, as of any date of determination, the greater of (i)
(x) the sum of the Unrestricted cash and Unrestricted Cash Equivalents of the
Credit Parties minus (y) $25,000,000 and (ii) $0.

 

“Maintenance Capital Expenditures” means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis, for any period, all Capital Expenditures,
net of any insurance proceeds or warranty payments, incurred with respect to
restoration, repair or replacement of any fixed or capital asset.

 

“Net Incremental Equivalent Debt Proceeds” means, (i) the gross cash proceeds
received by the Borrower or any of its Subsidiaries from the issuance or
incurrence of any Incremental Equivalent Debt minus (ii) the sum, without
duplication, of (x) all reasonable and customary out-of-pocket legal,
underwriting and other fees and expenses incurred in connection therewith or,
with respect only to Incremental Equivalent Debt in the form of Convertible Bond
Indebtedness, any related Permitted Convertible Bond Hedging Transactions plus
(y) only with respect to Incremental Equivalent Debt in the form of Convertible
Bond Indebtedness, payments in respect of any Convertible Bond Indebtedness and
Permitted Convertible Bond Hedging Transactions at the time of issuance or
incurrence of such Convertible Bond Indebtedness or entry into such Permitted
Convertible Bond Hedging Transaction.

 

“Permitted Bond Hedge Transaction” means any call option (or substantively
equivalent derivative transaction) relating to the Borrower’s common stock
purchased by the Borrower in connection with the issuance of any Convertible
Bond Indebtedness with a strike or exercise price (howsoever defined) initially
equal to the conversion price (howsoever defined) of the related Convertible
Bond Indebtedness (subject to rounding); provided, that, the purchase price for
such Permitted Bond Hedge Transaction, less the net cash proceeds received by
the Borrower from the sale of any related Permitted Warrant Transaction, does
not exceed the net cash proceeds received by the Borrower from the issuance of
such Convertible Bond Indebtedness in connection with such Permitted Bond Hedge
Transaction.

 



 5 

 

 

“Permitted Capped Call Transaction” means any call option (or substantively
equivalent derivative transaction) relating to Borrower’s common stock purchased
by Borrower in connection with the issuance of any Convertible Bond Indebtedness
with a strike or exercise price (howsoever defined) initially equal to the
conversion price (howsoever defined) of the related Convertible Bond
Indebtedness (subject to rounding) and a limit on the amount deliverable and/or
payable to Borrower upon exercise thereof based on a cap or upper limit price
(howsoever defined); provided, that, the purchase price for such Permitted
Capped Call Transaction does not exceed the net cash proceeds received by the
Borrower from the issuance of such Convertible Bond Indebtedness in connection
with such Permitted Capped Call Transaction.

 

“Permitted Convertible Bond Hedging Transaction” means, with respect to any
issuance or incurrence by the Borrower of Convertible Bond Indebtedness, either
(i) a Permitted Bond Hedge Transaction and a related Permitted Warrant
Transaction or (ii) a Permitted Capped Call Transaction; provided that, in
either case, such Permitted Convertible Bond Hedging Transaction may consist of
two or more transactions with different counterparties that otherwise are, in
form and substance, similar in all material respects.

 

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock sold by the Borrower substantially contemporaneously
with any purchase by the Borrower of a related Permitted Bond Hedge Transaction,
with a strike price higher than the strike price of the Permitted Bond Hedge
Transaction.

 

“Sixth Amendment Effective Date” means June 3, 2020.

 

“Unrestricted” means, when referring to cash or Cash Equivalents, that the
foregoing: (a) do not appear (or would be required to appear) as “restricted” on
the consolidated balance sheet of the Borrower (unless such appearance is
related to the Liens granted to secure the obligations due under this Agreement
or Liens permitted under clauses (c) or (j) of Section 9.2), (b) are not subject
to, and are not on deposit in a deposit account or securities account that is
subject to, any Lien held by, and, with respect to deposit accounts only, under
the control (as defined in the UCC) of, any Person (other than the
Administrative Agent for the ratable benefit of the Secured Parties, pursuant to
the Loan Documents) that secures Indebtedness (other than Liens permitted under
clauses (c) or (j) of Section 9.2), and (c) are not subject to any restriction
on the use of such cash or Cash Equivalents to pay Indebtedness.

 



 6 

 

 

(c)           Section 4.4(b) of the Credit Agreement is hereby amended by
amending and restating clause (iii) in its entirety to read as follows:

 

(iii)          Reinvestment Option. With respect to any Net Cash Proceeds
realized or received with respect to any Asset Disposition, any Insurance and
Condemnation Event or any Extraordinary Receipt by the Borrower or any
Subsidiary thereof (in each case, to the extent not excluded pursuant to Section
4.4(b)(ii)), at the option of the Borrower, the Borrower or such Subsidiary, as
applicable, may (A) retain and use any such Net Cash Proceeds from the sale of
the Borrower’s Equity Interests for any corporate purpose and (B) otherwise
reinvest all or any portion of such Net Cash Proceeds in assets used or useful
for the business of the Borrower and its Subsidiaries within twelve (12) months
following receipt of such Net Cash Proceeds; provided that if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, an amount equal to any such
Net Cash Proceeds shall be applied within three (3) Business Days after the
Borrower or such Subsidiary, as applicable, reasonably determines that such Net
Cash Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Term Loans as set forth in this Section 4.4(b); provided,
further that any Net Cash Proceeds relating to Collateral shall be reinvested in
assets constituting Collateral. Pending the final application of any such Net
Cash Proceeds, the Borrower or such Subsidiary, as applicable, may invest an
amount equal to such Net Cash Proceeds in any manner that is not prohibited by
this Agreement; provided, further that no more than twenty-five percent (25%) of
the Net Cash Proceeds received with respect to any Extraordinary Receipt arising
from the sale of the Borrower’s Equity Interests shall be permitted to be
retained, used or reinvested pursuant to this Section 4.4(b)(iii).

 

(d)           Section 5.15 of the Credit Agreement is hereby amended by amending
and restating the first proviso in clause (a) thereof in its entirety to read as
follows:

 

provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of issuance or incurrence thereof)
exceed $100,000,000, (2) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1), and (3) any increase, extension
or renewal of the Credit Facility shall be subject to flood insurance due
diligence and flood insurance compliance reasonably satisfactory to the
Administrative Agent. Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that any Incremental
Loan Commitment shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to the
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Loan Commitment (any such
Person, an “Incremental Lender”). Any proposed Incremental Lender offered or
approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan
Commitment. Any Incremental Loan Commitment shall become effective as of such
Increased Amount Date; provided that:

 



 7 

 

 

(e)           Section 9.1 of the Credit Agreement is hereby amended by:

 

(i)           amending and restating clause (b) in its entirety to read as
follows:

 

(b)          Indebtedness owing under (i) Permitted Convertible Bond Hedging
Transactions, (ii) Hedge Agreements entered into in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes and (iii) Secured Cash Management Agreements;

 

(ii)          amending and restating clause (k) in its entirety to read as
follows:

 

(k)          unsecured Indebtedness or Subordinated Indebtedness of the Borrower
or any Subsidiary thereof (other than Convertible Bond Indebtedness) not
otherwise permitted pursuant to this Section in an aggregate principal amount
not to exceed $50,000,000 at any time outstanding;

 

(iii)         amending and restating clause (m) in its entirety to read as
follows:

 

(m)         Indebtedness of the Borrower in respect of one or more series of
senior unsecured notes (including any Convertible Bond Indebtedness), senior
secured first lien or junior lien notes or subordinated notes that may be
secured by the Collateral on a junior or, solely in the case of senior secured
first lien notes, pari passu basis with the Secured Obligations pursuant to an
indenture or a note purchase agreement or otherwise (any such Indebtedness,
“Incremental Equivalent Debt”); provided that:

 

(i)           with respect to all Incremental Equivalent Debt:

 

(A)          the total aggregate principal amount for all such Incremental
Equivalent Debt issued or incurred pursuant to this Section 9.1(m) shall not (as
of any date of issuance or incurrence thereof) exceed $300,000,000 in the
aggregate;

 

(B)          if such Incremental Equivalent Debt is unsecured:

 

(x)          the Borrower shall make principal prepayments of the Term Loans in
an amount equal to the lesser of (I) $50,000,000 and (II) the amount of Net
Incremental Equivalent Debt Proceeds received in connection with any issuance or
incurrence of such Incremental Equivalent Debt using the Net Incremental
Equivalent Debt Proceeds from such issuance or incurrence on any date of receipt
of such Net Incremental Equivalent Debt Proceeds; provided further that in no
event shall the Borrower be required to make principal prepayments of the Term
Loans in excess of $50,000,000 in the aggregate pursuant to this subsection
(i)(B)(x);

 



 8 

 

 

(y)         the Borrower shall make principal prepayments of the Revolving
Credit Loans in an amount equal to the lesser of (I) $25,000,000 and (II) the
amount of Net Incremental Equivalent Debt Proceeds, if applicable, remaining
after making the principal prepayments of the Term Loans pursuant to subsection
(i)(B)(x) above received in connection with any issuance or incurrence of such
Incremental Equivalent Debt using the Net Incremental Equivalent Debt Proceeds
from such issuance or incurrence on any date of receipt of such Net Incremental
Equivalent Debt Proceeds; provided further that in no event shall the Borrower
be required to make principal prepayments of the Revolving Credit Loans in
excess of $25,000,000 in the aggregate pursuant to this subsection (i)(B)(y);

 

(z)          on each date of the issuance or incurrence of such Incremental
Equivalent Debt, the Borrower shall deliver a notice pursuant to Section 2.5(a)
of this Agreement permanently reducing the aggregate Revolving Credit
Commitments by an amount equal to the lesser of (I) $25,000,000 and (II) the Net
Incremental Equivalent Debt Proceeds, if applicable, remaining after making the
principal prepayments of the Term Loans pursuant to subsection (i)(B)(x) above
(which reduction shall be effective within one (1) Business Day of the date of
receipt thereof by the Administrative Agent notwithstanding the first sentence
of Section 2.5(a)); provided further that in no event shall the Borrower be
required to permanently reduce the aggregate Revolving Credit Commitments by an
amount in excess of $25,000,000 pursuant to this subsection (i)(B)(z);

 

(C)          if such Incremental Equivalent Debt is secured, the Borrower shall
make principal prepayments of the Revolving Credit Loans in an amount equal to
(x) the least of (I) $75,000,000, (II) the aggregate principal amount of
Revolving Credit Loans outstanding at the time of issuance or incurrence of such
Incremental Equivalent Debt and (III) the amount of Net Incremental Equivalent
Debt Proceeds received in connection with such issuance or incurrence, minus (y)
the aggregate principal prepayments of the Term Loans and the Revolving Credit
Loans (and the corresponding permanent reductions of the Revolving Credit
Commitments) made pursuant to Section 9.1(m)(i)(B) and this Section 9.1(m)(i)(C)
prior to the date of such issuance or incurrence, using the Net Incremental
Equivalent Debt Proceeds from such issuance or incurrence on any date of receipt
of such Net Incremental Equivalent Debt Proceeds; provided further that in no
event shall the Borrower be required to make principal prepayments of the
Revolving Credit Loans in excess of $75,000,000 in the aggregate pursuant to
this subsection (i)(C);

 

(D)          no Default or Event of Default shall have occurred and be
continuing or would exist immediately after giving effect to such incurrence or
issuance of such Incremental Equivalent Debt; and

 



 9 

 

 

 

(E)       such Incremental Equivalent Debt shall not benefit from recourse to
any borrower, guarantor or other obligor other than the Credit Parties;

 

(ii)        with respect to all Incremental Equivalent Debt other than in the
form of Convertible Bond Indebtedness:

 

(A)       if such Incremental Equivalent Debt is secured on a pari passu basis
with the Secured Obligations, the maturity date applicable to such Incremental
Equivalent Debt shall be on or after the Term Loan Maturity Date and the
weighted average life to maturity of such Incremental Equivalent Debt shall be
no shorter than the weighted average life to maturity of the Term Loan Facility;

 

(B)       if such Incremental Equivalent Debt is secured by a second lien (or
other junior basis) or is unsecured, such Incremental Equivalent Debt shall
satisfy the Permitted Junior Debt Conditions; provided that the provisions of
this subsection (B) shall not apply to the Specified Incremental Equivalent
Debt;

 

(C)       if such Incremental Equivalent Debt is secured, the holders of such
Indebtedness (or their representative) shall be party to a Customary
Intercreditor Agreement with the Administrative Agent and such Incremental
Equivalent Debt shall not be secured by any assets other than Collateral;

 

(D)       the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 9.15, in each
case based on the financial statements most recently delivered pursuant to
Section 8.1(a) or 8.1(b), as applicable, both before and after giving effect (on
a Pro Forma Basis) to such Incremental Equivalent Debt (with such Incremental
Equivalent Debt being deemed to be fully drawn); and

 



10

 

 

(E)       except as set forth in subsections (i) and (ii)(A) through (D) of this
Section 9.1(m), the terms (excluding pricing, fees, original issue discount,
rate floors and premiums) of such Incremental Equivalent Debt are no more
restrictive in any material respect to the Borrower and its Subsidiaries than
the terms set forth in this Agreement;

 

(iii)       with respect only to Incremental Equivalent Debt in the form of
Convertible Bond Indebtedness: (A) such Convertible Bond Indebtedness shall be
incurred on or prior to the ninetieth (90th) day following the Sixth Amendment
Effective Date; and (B) such Convertible Bond Indebtedness shall not mature, and
no scheduled principal payments, scheduled prepayments, scheduled repurchases,
scheduled redemptions or scheduled sinking fund or like scheduled principal
payments of any Convertible Bond Indebtedness shall be required at any time on
or prior to the date that is one (1) year after the Term Loan Maturity Date; and

 

(f)                Section 9.2 of the Credit Agreement is hereby amended by
amending and restating clause (r) in its entirety to read as follows:

 

(r)       Liens incurred to secure Indebtedness permitted under Section 9.1(m)
in an aggregate principal amount not to exceed $100,000,000;

 

(g)               Section 9.3 of the Credit Agreement is hereby amended by
amending and restating clause (e) in its entirety to read as follows:

 

(e)      Hedge Agreements and Permitted Convertible Bond Hedging Transactions,
in each case permitted pursuant to Section 9.1(b);

 

(h)               Section 9.5 of the Credit Agreement is hereby amended by
amending and restating clause (k) in its entirety to read as follows:

 

(k)     Asset Dispositions in connection with accounts receivable financing
transactions; provided that (i) at the time of such Asset Disposition, no
Default or Event of Default shall exist or would result from such Asset
Disposition, (ii) the consideration received shall be in cash, (iii) the
purchaser of such accounts receivable is not an Affiliate of any Credit Party
and (iv) the aggregate purchase price of accounts receivable sold in reliance on
this clause (k) shall not exceed $12,500,000 in any fiscal quarter.

 



11

 

 

(i)                 Section 9.6 of the Credit Agreement is hereby amended by:

 

(i)               amending and restating the first paragraph to read in its
entirety as follows:

 

SECTION 9.6                    Restricted Payments. (A) Declare or pay any
dividend on, or make any payment or other distribution on account of, or
purchase, redeem, retire or otherwise acquire (directly or indirectly), or set
apart assets for a sinking or other analogous fund for the purchase, redemption,
retirement or other acquisition of, any class of Equity Interests of the
Borrower or any Subsidiary thereof, or make any distribution of cash, property
or assets in respect of Equity Interests of the Borrower or any Subsidiary
thereof to the holders of shares of any such Equity Interests or (B) pay any
amount in cash to the holders of Convertible Bond Indebtedness in excess of the
original principal amount thereof and interest thereon (including any additional
interest in accordance with the terms of any such Convertible Bond
Indebtedness), unless and to the extent that a corresponding amount is received
in cash substantially contemporaneously from the other parties to the Permitted
Bond Hedge Transaction or Permitted Capped Call Transaction relating to such
Convertible Bond Indebtedness (all of the foregoing, the “Restricted Payments”),
provided that:

 

(ii)              amending and restating clause (a) thereof to read in its
entirety as follows:

 

(a) if at any time the Consolidated Total Leverage Ratio of the Borrower is
below 3.00 to 1.00 based on the financial statements most recently delivered
pursuant to Section 8.1(a) or 8.1(b), the Borrower may make any Restricted
Payments so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) the Administrative Agent shall
have received satisfactory written evidence that the Borrower would be in
compliance with the financial covenants set forth in Section 9.15 on a Pro Forma
Basis after giving effect thereto;

 

(iii)             (I) deleting the text “and” at the end of clause (d) thereof,
(II) replacing the text “.” with the text “; and” in clause (e) and (III) adding
the following new clauses (f), (g) (h), and (i) immediately after clause (e)
thereof:

 

(f)       the Borrower may make payment of premium to a counterparty thereunder
due in connection with entering into any Permitted Bond Hedge Transaction or
Permitted Capped Call Transaction and in connection with the issuance of
Convertible Bond Indebtedness permitted under Section 9.1(m);

 

(g)      the Borrower may make any payment in connection with any Permitted
Warrant Transaction by (i) delivery of shares of the Borrower’s common stock
(together with cash in lieu of fractional shares) upon net share settlement
thereof, (ii) set-off, netting and/or payment of an early termination payment or
other payment thereunder, in each case, in the Borrower’s common stock and (iii)
solely to the extent the Borrower does not have the option of satisfying such
payment obligations through the delivery of shares of the Borrower’s common
stock or is otherwise required to satisfy such payment obligations in cash,
set-off, netting and/or payment of an early termination payment or other payment
thereunder, in each case, in cash (it being understood and agreed that any
payment made in cash in connection with Permitted Warrant Transactions by
set-off, netting and/or payment of an early termination payment or similar
payment thereunder, in each case, after using commercially reasonable efforts to
satisfy such obligation (or the portion thereof remaining after giving effect to
any netting or set-off against termination or similar payments under an
applicable Permitted Bond Hedge Transaction) by delivery of shares of the
Borrower’s common stock shall be deemed to be a payment obligation required to
be satisfied in cash);

 



12

 

 

(h)      Borrower may acquire shares or other Equity Interests or cash or a
combination thereof under the terms of any Permitted Bond Hedge Transaction or
Permitted Capped Call Transaction; and

 

(i)       MeVis Medical Solutions AG may make dividend payments to its minority
shareholders, in an amount not to exceed $700,000 in any fiscal year.

 

(j)                 Section 9.15(a) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

(a)      Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter of the Borrower, permit the Consolidated Total Leverage Ratio to be
greater than the amount set forth below for such fiscal quarter:

 

Applicable Period Maximum
Consolidated Total
Leverage Ratio From the Closing Date through the fiscal quarter ended
October 3, 2020 5.75 to 1.00 The fiscal quarter ended January 2, 2021 5.00 to
1.00 The fiscal quarter ended April 3, 2021 4.75 to 1.00 The fiscal quarter
ended July 3, 2021 and thereafter 4.50 to 1.00

 



13

 

 

(k)               Section 9.15(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

(b)      Consolidated Senior Secured Leverage Ratio. As of the last day of any
fiscal quarter of the Borrower, permit the Consolidated Senior Secured Leverage
Ratio to be greater than the amount set forth below for such fiscal quarter:

 

Applicable Period Maximum
Consolidated Senior Secured Leverage Ratio From the Closing Date through the
fiscal quarter ended October 3, 2020 4.50 to 1.00 The fiscal quarter ended
January 2, 2021 3.25 to 1.00 The fiscal quarter ended April 3, 2021 and
thereafter 3.00 to 1.00

 

(l)                Section 10.1 of the Credit Agreement is hereby amended by:

 

(i)               amending and restating clause (f) thereof in its entirety to
read as follows:

 

(f)       Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding principal amount, or
with respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding principal amount, or with
respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
and/or lapse of time, if required, any such Indebtedness to become due prior to
its stated maturity (and, in each case, any applicable grace period having
expired); provided, that this clause (f) shall not be applicable to any
Convertible Bond Indebtedness, Permitted Bond Hedge Transaction or Permitted
Capped Call Transaction.

 



14

 

 

(ii)               adding the following new clauses (m) and (n) immediately
after clause (l) thereof:

 

(m)     Convertible Bond Indebtedness and Related Hedge Transactions. The
Borrower shall (i) default in the payment of any Convertible Bond Indebtedness,
Permitted Bond Hedge Transaction or Permitted Capped Call Transaction beyond the
period of grace if any, provided in the instrument or agreement under which such
Convertible Bond Indebtedness, Permitted Bond Hedge Transaction or Permitted
Capped Call Transaction was created, or (ii) default in the observance or
performance of any other agreement or condition relating to any Convertible Bond
Indebtedness, Permitted Bond Hedge Transaction or Permitted Capped Call
Transaction contained in any instrument or agreement evidencing, securing or
relating thereto or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Convertible Bond Indebtedness (or a trustee or agent
on behalf of such holder or holders) or counterparty to such Permitted Bond
Hedge Transaction or Permitted Capped Call Transaction to cause, with the giving
of notice and/or lapse of time, if required, any such Convertible Bond
Indebtedness, Permitted Bond Hedge Transaction or Permitted Capped Call
Transaction to become due prior to its stated maturity (and, in each case, any
applicable grace period having expired), except in all cases, in connection with
any conversion of the Convertible Bond Indebtedness in accordance with its terms
(other than the failure by the Borrower to settle a conversion required by such
Convertible Bond Indebtedness).

 

(n)      Permitted Warrant Transaction. There occurs under any Permitted Warrant
Transaction an Early Termination Date (as defined therein) or a similar date or
event resulting from any event of default, termination event or a similar event
thereunder as to which the Borrower is the defaulting party or the Affected
Party (as defined therein).

 

(m)             The Exhibits attached to the Credit Agreement are hereby amended
by replacing Exhibit F attached to the Credit Agreement with Exhibit F attached
hereto.

 

SECTION 3             Conditions of Effectiveness. This Amendment shall become
effective upon the satisfaction of each of the following conditions precedent
(the “Sixth Amendment Effective Date”):

 

(a)               Executed Counterparts. The Borrower, the Guarantors, the
Administrative Agent and the Required Lenders shall have indicated their consent
to this Amendment by the execution and delivery of the signature pages hereto to
the Administrative Agent.

 

(b)               Representations and Warranties. Both immediately before and
after giving effect to this Amendment:

 



15

 

 

(i)                the representations and warranties contained in Section 4
hereof shall be true and correct; and

 

(ii)               no Default or Event of Default shall have occurred and be
continuing.

 

(c)               Fees, Costs and Expenses. The Administrative Agent shall have
received, on behalf of BofA Securities, Inc. and the Lenders party hereto, the
fees set forth in the letter dated as of May 29, 2020 among the Borrower, the
Administrative Agent and BofA Securities, Inc. and the Administrative Agent
shall have received all reasonable and documented out-of-pocket expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel) that are due and payable in connection with this Amendment.

 

SECTION 4             Representations and Warranties. To induce the
Administrative Agent and the Lenders to enter into this Amendment, each Credit
Party hereby represents and warrants to the Administrative Agent and the Lenders
that the following statements are true and correct:

 

(a)               Each Credit Party has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution and
delivery of this Amendment and the performance of this Amendment and the Credit
Agreement as amended hereby. This Amendment has been duly executed and delivered
by the duly authorized officers of each Credit Party, and this Amendment and the
Credit Agreement as amended hereby each constitutes the legal, valid and binding
obligation of each Credit Party party thereto, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

 

(b)               The representations and warranties contained in the Loan
Documents are true and correct in all material respects on and as of the date
hereof, except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty is true and correct in all respects (except for any
such representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty remains true and correct in all material
respects as of such earlier date, except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty is true and correct in
all respects as of such earlier date).

 

(c)               The execution and delivery of this Amendment, and the
performance of this Amendment and the Credit Agreement as amended hereby, by
each Credit Party does not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval or violate any
Applicable Law relating to any Credit Party or any Subsidiary thereof,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (iii) conflict with, result in a breach
of or constitute a default under any Material Contract to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, (iv) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Permitted Liens or (v) require any
consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution and delivery of this Amendment, and
the performance, validity or enforceability of this Amendment and the Credit
Agreement as amended hereby.

 

(d)               No Default or Event of Default has occurred and is continuing.

 



16

 

 

 

SECTION 5      Acknowledgement, Agreement and Consent.

 

(a)               Each Credit Party confirms and agrees that, notwithstanding
the effectiveness of this Amendment, the obligations of such Credit Party under
the Loan Documents to which such Credit Party is a party shall not be impaired
and the Loan Documents to which such Credit Party is a party is, and shall
continue to be, in full force and effect and is hereby confirmed and ratified in
all respects.

 

(b)               Each Guarantor hereby acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor is not required by the terms of the Credit Agreement or any other
Loan Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Credit Agreement.

 

(c)                Each Guarantor hereby acknowledges and agrees that the
Secured Obligations guaranteed under the Guaranty Agreement will include all
Secured Obligations, as amended by this Amendment.

 

(d)               Each Credit Party hereby acknowledges and agrees that (i) to
the extent any Loan Document purports to grant, assign or pledge to the
Administrative Agent or any other Person a security interest or Lien on any
Collateral as security for the Secured Obligations, such grant, assignment or
pledge is hereby ratified and confirmed in all respects and (ii) the Secured
Obligations secured under the Security Documents will include all Secured
Obligations, as amended by this Amendment.

 

SECTION 6      Miscellaneous.

 

(a)               Credit Agreement Otherwise Not Affected, Etc. Except as
expressly amended pursuant hereto, each Loan Document shall remain unchanged and
in full force and effect and is hereby ratified and confirmed in all respects.
The Administrative Agent’s and the Lenders’ execution and delivery of, or
acceptance of, this Amendment shall not be deemed to create a course of dealing
or otherwise create any express or implied duty by any of them to provide any
other or further amendments, consents or waivers in the future. Nothing
contained herein shall be deemed a waiver or consent in respect of (or otherwise
affect any Secured Party’s ability to enforce) any Default. On and after the
Sixth Amendment Effective Date, each reference in any Loan Document to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

 



17

 

 

(b)              No Reliance. Each Credit Party hereby acknowledges and confirms
to each Secured Party that the Borrower is executing this Amendment on the basis
of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.

 

(c)               Governing Law. This Amendment and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Amendment and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of New York.

 

(d)              Complete Agreement; Amendments. This Amendment, together with
the other Loan Documents, contains the entire and exclusive agreement of the
parties hereto and thereto with reference to the matters discussed herein and
therein. This Amendment supersedes all prior commitments, drafts,
communications, discussions and understandings, oral or written, with respect
thereto. This Amendment may not be modified, amended or otherwise altered except
in accordance with the terms of Section 12.2 of the Credit Agreement.

 

(e)               Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

(f)                Loan Documents. This Amendment shall constitute a Loan
Document.

 

[Signature pages follow]

 



18

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

  THE BORROWER       VAREX IMAGING CORPORATION

 

 

  By: /s/ Matthew Lowell   Name: Matthew Lowell   Title: VP, Finance-Treasury &
Business Development

 

      THE GUARANTORS       VAREX IMAGING WEST HOLDINGS, INC.

 

        By: /s/ Matthew Lowell   Name: Matthew Lowell   Title: Treasurer      

 

  VAREX IMAGING WEST, LLC    

 

  By: /s/ Matthew Lowell   Name: Matthew Lowell   Title: Treasurer

 



[Signature Page to Amendment No. 6]

 

 

  THE ADMINISTRATIVE AGENT       BANK OF AMERICA, N.A.

 

  By: /s/ Kevin L. Ahart   Name: Kevin L. Ahart   Title: Vice President

 



[Signature Page to Amendment No. 6]

 

 

  THE LENDERS       BANK OF AMERICA, N.A., as Swingline Lender,
Issuing Lender and Lender

 

 

  By: /s/ Sebastian Lurie   Name: Sebastian Lurie   Title: SVP

 

 

  DNB CAPITAL LLC, as Lender

 

 

  By: /s/ Samantha Stone   Name: Samantha Stone   Title: Vice President

 

  By: /s/ Mita Zalavadia   Name: Mita Zalavadia   Title: Assistant Vice
President

 

 

  DNB BANK ASA, NEW YORK BRANCH, as Issuing Lender

 

 

  By: /s/ Samantha Stone   Name: Samantha Stone   Title: Vice President

 

  By: /s/ Mita Zalavadia   Name: Mita Zalavadia   Title: Assistant Vice
President

 

 

  JPMORGAN CHASE BANK, N.A., as Issuing Lender and Lender

 

 

  By: /s/ Ling Li   Name: Ling Li   Title: Executive Director

 

 

  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Issuing Lender and Lender

 

 

  By: /s/ Darin Mullis   Name: Darin Mullis   Title: Managing Director

 



[Signature Page to Amendment No. 6]

 

 



  FIFTH THIRD BANK NATIONAL
ASSOCIATION, as Lender

 

 



  By: /s/ Thomas Avery   Name: Thomas Avery   Title: Director

 

 

  PNC Bank, N.A., as Lender    



  By: /s/ Dawn Kandrat   Name: Dawn Kandrat   Title: Senior Vice President

 



  CITIBANK, N.A., as Lender

 

 



  By: /s/ Michael S. Chen   Name: Michael S. Chen   Title: Director

 

 



  ZIONS BANCORPORATION, N.A. dba
ZIONS FIRST NATIONAL BANK as Lender

 

 



  By: /s/ Michael P. Olson   Name: Michael P. Olson   Title: Vice President

 



[Signature Page to Amendment No. 6]

 



 

EXHIBIT F

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

OFFICER’S COMPLIANCE CERTIFICATE

 

Financial Statement Date: [Fiscal Year-End][Fiscal Quarter-End] _______, 20_____

 

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of May 1, 2017 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”), by and
among Varex Imaging Corporation, a Delaware corporation, as borrower, (the
“Borrower”), the lenders from time to time party thereto and Bank of America,
N.A., as administrative agent for the lenders (the “Administrative Agent”)
(capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement)

 

The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that he/she is the [chief financial officer] [treasurer] of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Officer’s Compliance Certificate to the Administrative Agent on the behalf of
the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.       The Borrower has delivered the year-end audited Consolidated and
consolidating financial statements required by Section 8.1(a) of the Credit
Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section all compiled by an independent certified
public accounting firm of recognized national standing reasonably acceptable to
the Administrative Agent.

 

[Use following paragraph 1 for quarter-end financial statements]

 

1.       The Borrower has delivered the unaudited financial statements required
by Section 8.1(b) of the Credit Agreement for the above quarter-end. Such
financial statements present fairly in all material respects the financial
condition of the Borrower and its Subsidiaries on a Consolidated and
consolidating basis as of their respective dates and the results of operations
of the Borrower and its Subsidiaries for the respective periods then ended,
subject to normal year-end adjustments and the absence of footnotes.

 

2.       The undersigned has reviewed and is familiar with the terms of the Loan
Documents and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

 



Exhibit F - 1

 

 

3.       A review of the activities of the Borrower during such period has been
made under the supervision of the undersigned Responsible Officer with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default or Event of Default has occurred and is
continuing.]

 

--or--

[to the best knowledge of the undersigned, during such period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default or Event of Default and its nature and status:]

 

4.       The [pro forma] financial covenant and capital expenditure analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the date of this Officer’s Compliance Certificate.

 

5.       [A report containing management’s discussion and analysis of the
financial statements referred to in Section 1 above is attached as Schedule 2
hereto.]

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Compliance
Certificate as of _________________, 20___.

 

  VAREX IMAGING CORPORATION

 

  By:     Name:     Title:  

 



Exhibit F - 2

 



 

Schedule 1

To Officer’s Compliance Certificate

 

Calculations of Financial Covenant and Capital Expenditure Compliance

 

Fiscal quarter/Fiscal Year ended [______], 20[__]

 

 I.                     Section 9.14: Capital Expenditures1   A.               
  additions to property, plant and equipment and other capital expenditures that
are set forth in a consolidated statement of cash flows of the Borrower and its
Subsidiaries for the Fiscal Year set forth above prepared in accordance with
GAAP $ B.                   additions to property, plant and equipment financed
through Capital Lease Obligations during the Fiscal Year set forth above, but
excluding expenditures for the restoration, repair or replacement of any fixed
or capital asset which was destroyed or damaged, in whole or in part, to the
extent financed by the proceeds of an insurance policy maintained by the
Borrower or its Subsidiaries $ C.                   Line I.A. plus Line I.B. $
D.                  Is Line I.C. greater than $30,000,000

Yes: Not in compliance

No: In compliance

 II.                  Section 9.15(a):  Consolidated Total Leverage Ratio  
A.                  the sum of all Indebtedness of the Borrower and its
Subsidiaries outstanding as of the last day of the fiscal quarter set forth
above, in the amount that is reflected on the balance sheet prepared at such
date (other than Indebtedness relating to issued and undrawn letters of credit
and bankers’ acceptances and Indebtedness described in clause (h) of the
definition thereof) (“Consolidated Total Indebtedness”) minus the lesser of (x)
$50,000,000 and (y) the Excess Liquidity on such date $ B.                  
Consolidated EBITDA (determined on a Consolidated basis, without duplication,
for the Borrower and its Subsidiaries in accordance with GAAP for the period of
four (4) consecutive fiscal quarters ending with the fiscal quarter set forth
above)     (1)               net income (or loss) of the Borrower and its
Subsidiaries2 $

 



 



1 Calculated only at the end of each Fiscal Year for such Fiscal Year.

 

2 In calculating Consolidated Net Income of the Borrower and its Subsidiaries
for any period, there shall be excluded (a) the net income (or loss) of any
Person (other than a Subsidiary which shall be subject to clause (c) below), in
which the Borrower or any of its Subsidiaries has a joint interest with a third
party, except to the extent such net income is actually paid in cash to the
Borrower or any of its Subsidiaries by dividend or other distribution during
such period, (b) the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or any of its Subsidiaries or is
merged into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries except
to the extent included pursuant to the foregoing clause (a), (c) the net income
(if positive), of any Subsidiary to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary to the Borrower or any
of its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes
and (d) any gain or loss from Asset Dispositions during such period.

 

· To the extent deducted in determining Consolidated Net Income for such period.



Schedule 1 - 1

 

 

  (2)  income and franchise taxes· $   (3) cash interest expense (including,
without limitation, cash interest expense attributable to Capital Lease
Obligations and all net payment obligations pursuant to Hedge Agreements entered
into for the purpose of hedging interest rates)· $   (4) amortization· $   (5)
depreciation, including, without limitation, accelerated depreciation due to
impairment of fixed assets· $   (6) other non-cash charges, including non-cash
restructuring charges, including, without limitation, impairment of intangibles
and inventory write-downs (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future)· $   (7) non-cash
stock-based compensation· $   (8) non-cash severance expenses relating to any
restructuring of assets acquired in connection with the PerkinElmer Acquisition
at locations in Santa Clara, California, Salt Lake City, Utah and the United
Kingdom until paid· $

 



Schedule 1 - 2

 

 

  (9) cash expenses related to (1) net rent and retention in connection with the
closure of digital detector manufacturing operations in Santa Clara, California
and (2) legal and professional fees related to compliance with the
Sarbanes-Oxley Act of 2002, as amended, and patent litigation·3 $   (10)
reasonable out of pocket costs, fees, charges or expenses incurred by the
Borrower or any of its Subsidiaries prior to the closing date of any Permitted
Acquisition, or within 90 days thereafter, of such Permitted Acquisition or
issuance or incurrence of the Convertible Bond Indebtedness and one-time
restructuring charges with respect to such Permitted Acquisition·4 $   (11)
unrealized net losses in the fair market value of any arrangements under Hedge
Agreements and Permitted Convertible Bond Hedging Transactions· $   (12) any
extraordinary, unusual, and non-recurring non-cash losses (excluding
restructuring charges recorded in Line II.B.(8) above and disregarding FASB ASU
2015-1)·5 $   (13) cash severance and retention expenses incurred prior to
December 31, 2020 relating to the closure of manufacturing operations in Santa
Clara, California67     (14) Sum of Line II.B.(1) through Line II.B.(13) $  
(15) interest income* $   (16) non-cash gains or non-cash items increasing
Consolidated Net Income set forth in Line II.B.(1)* $

 

 



3 The aggregate amount of all such amounts added back pursuant to this clause
(9) shall not exceed $6,000,000 for any period of calculation.

 

4 The aggregate amount of all costs, fees, charges and expenses added back
pursuant to this clause (6) shall not exceed 10% of Consolidated EBITDA for any
period of calculation.

 

5 The aggregate amount of all losses added back pursuant to this clause (8)
shall not exceed $7,500,000 for any period of calculation.

 

6 The aggregate amount of all such amounts added back pursuant to this clause
(13) shall not exceed $3,000,000 per fiscal quarter and $8,000,000 in the
aggregate.

 

7 Without duplication to clause (9)(i).

 

* To the extent included in determining Consolidated Net Income for such period.



Schedule 1 - 3

 

 

  (17)           unrealized net gains in the fair market value of any
arrangements under Hedge Agreements and Permitted Convertible Bond Hedging
Transactions* $   (18)           any extraordinary gains* $   (19)           Sum
of Line II.B.(15) through Line II.B.(18) $   (20)           Line III.B.(14)
minus Line II.B.(19) $ C. The ratio of Line II.A. to Line II.B.(20) _____:_____
  Is Line II.C. greater than ______8 to 1.00? Yes: Not in compliance No: In
compliance  III.               Section 9.15(b): Consolidated Senior Secured
Leverage Ratio   A. (1)               Consolidated Total Indebtedness $
(2)               Portion of Consolidated Total Indebtedness that is unsecured $
(3)               Portion of Consolidated Total Indebtedness that is
Subordinated Indebtedness   $ (4)               The lesser of (x) $50,000,000
and (y) the Excess Liquidity on such date $ (5)               Line III.A(1)
minus Line III.A.(2) minus Line III.A.(3) minus Line III.A.(4) $ B. Consolidated
EBITDA (Line II.B.(20)) $ C. The ratio of Line III.A.(5) to Line III.B.
_____:_____   Is Line III.C. greater than ______9 to 1.00? Yes: Not in
compliance No: In compliance  IV.               Section 9.15(c): Consolidated
Fixed Charge Coverage Ratio   A. Consolidated EBITDA (Line II.B.(20)) $ B.
Capital Expenditures net of any insurance proceeds or warranty payments,
incurred with respect to restoration, repair or replacement of any fixed or
capital asset (“Maintenance Capital Expenditures”) (for the period of four (4)
consecutive fiscal quarters ending with the fiscal quarter set forth above) $

 

 



8 Insert applicable maximum Consolidated Total Leverage Ratio for such period as
required by Section 9.15(a).

 

9 Insert applicable maximum Consolidated Senior Secured Leverage Ratio for such
period as required by Section 9.15(b).



Schedule 1 - 4

 

 

C. federal, state, local and foreign income taxes paid in cash (for the period
of four (4) consecutive fiscal quarters ending with the fiscal quarter set forth
above) $ D. Restricted Payments (for the period of four (4) consecutive fiscal
quarters ending with the fiscal quarter set forth above) (other than the
dividend paid to Varian Medical on or about January 25, 2017 from the proceeds
of loans under the Existing Credit Agreement) $ E. Line IV.A. minus Line IV.B
minus Line IV.C. minus Line IV.D. $ F. Consolidated Fixed Charges (for the
period of four (4) consecutive fiscal quarters ending with the fiscal quarter
set forth above)     (1)           Consolidated Interest Expense (Line II.B.(3))
$   (2)            scheduled and paid principal payments with respect to
Consolidated Total Indebtedness.10 $   (3)            Line IV.F.(1) plus Line
IV.F.(2) $ G. The ratio of Line IV.E. to Line IV.F.(3) _____:_____   Is Line
IV.G. less than 1.25 to 1.00? Yes: Not in compliance No: In compliance

 

 



10 Insert $0 for any period ending before or on January 2, 2021, $0. For any
period ending after January 2, 2021, insert the “specified percentage” set forth
in the definition of “Consolidated Fixed Charges” of the scheduled and paid
principal payments with respect to Consolidated Total Indebtedness.

 



Schedule 1 - 5

 



 



 

 